Title: Enclosure T: Letter from Anthony Wayne, 31 May 1790
From: Wayne, Anthony
To: 



Georgia, 31st May, 1790.

Being called upon by the widow and the executors of the late Major General Nathaniel Greene, to relate such circumstances with regard to the situation of the army, and of the transactions between a certain Mr. John Banks and the General, as came within my knowledge, as second in command in the Southern District;
I think it unnecessary to go into a minute detail of every circumstance respecting those transactions, but I well recollect, that, some time after the evacuation of Charleston, which was on the  day of December 1782, orders were received by the General, either from Congress, or the then Financier, to contract with some person or persons, for the necessary supplies for the southern army: and that it was, with the utmost difficulty, that any person could be found to undertake the business, on the terms in the power of the General to offer: and not until the troops had experienced, almost, every possible distress, for want of provision and clothing, a short time after making the contract, from some accidents, such as capturing of one or two vessels by the enemy, that were on their way from North Carolina, with flour and other provisions—the distresses became extreme, and a general mutiny and dereliction from the service began to present—nor could this evil possibly be prevented, but by an instantaneous relief, as the army was, for a long time, at short allowance, and had then been, for forty eight hours, without any kind of sustenance whatever—Under those pressing circumstances, the contractor, (Banks) not being in funds, and without credit, General Greene became his security, to a very considerable amount, for the purpose of procuring such articles of clothing, provision and other necessaries, as were wanted for the use of the army; by which means, a calamity was avoided, that appeared to us dreadful, and order, discipline and content restored among the respective corps. Sometime after this disagreeable business was accommodated, I believe, early in the spring of 1783, as I was about to proceed to reassume the command in Georgia, and to hold a treaty with the Indians, General Greene sent for me, and put into my hands a letter from the said Banks, addressed to his Copartners in Virginia, in which, he mentions “that General Greene was to be concerned with them in trade, and not to be uneasy, but, by all means, to keep that circumstance a secret.” This letter had been intercepted, and sent to the General, the preceding evening—he appeared to be much agitated, whilst I was perusing it—upon returning it to him, I well recollect, that he asked me, what I thought of that infamous scoundrel; adding, “shall I put him to instantaneous death?—my feelings prompt me to it.” He also solemnly declared, that he never had the most distant idea of being concerned with Banks in any kind of trade, either directly or indirectly: at this moment Colonel Carrington came to Head Quarters; he either had been previously, or was then made acquainted with the contents of that letter—the General requested our opinion upon the subject: we proposed to send for, and interrogate Banks upon oath; this advice was adopted, and his deposition was taken before a Mr. Troop, a Notary-public, of Charleston, in which he most solemnly swears, that General Greene never was, at any time, either directly or indirectly, concerned with him in trade, or merchandize of any kind, or nature whatever, and that he was induced to write that letter, from some doubts entertained by his Copartners in Virginia, of his entering too deeply into speculation—in expectation, that they would be easy, under the idea of the support of General Greene, and that, as he had enjoined secrecy, he never expected, that what he had wrote, would come to the knowledge of the General. I think, that this was nearly the purport of Mr. Banks’s deposition, but believe that the original is to be found upon the files of Congress.
I have thus given a relation of this business, as well as I can recollect from memory—and I do solemnly swear, that the circumstances and facts herein mentioned, are true, to the best of my knowledge and belief; and I am also confident, that General Greene was drawn into the security, I have mentioned, from the situation, in which he was placed by Congress, as Commander of the southern army, at a trying crisis, when destitute of public funds; a fact, which I have the best ground to believe, from the habits of friendship, in which we lived, and the confidence, with which I was always honored by that great and good officer.

Anthony Wayne.
Brigadier General Wayne, being duly sworn, maketh oath, that the contents of the above narrative are true.
J: Rutledge.
Savannah, 1st June 1791.

